Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree overruling the demurrer to a bill of complaint by which the appellee seeks to cancel the claim of the appellant to certain real property as a cloud on her title. It appears from the bill that the appellee is the owner of the property in question and leased it to the appellant’s grantors for one year by a contract containing a covenant as follows:
“With the privilege and right of the parties of the second part or their assigns to renew the lease for one year at a time before or after November 1, 1918, as long as they niay desire to do so at the same rental as aforesaid and on the same terms and conditions embraced in this lease.”
The lease has been renewed once under this covnant, and the appellant claims the right to continue the renewals as long as it may desire to do so.
We do not understand counsel for the appellee to contend that a covenant in a lease which provides that it may be renewed by the lessee as many times as he may desire is void, but that a renewal covenant im a lease Avill not be construed to grant the lessee the right to more than one renewal unless it clearly and expressly so provides.
That reneAval covenants in a lease should be so construed is undoubtedly the law, but that can avail this appellee nothing, for the covenant of the lease here in question in clear and unambiguous language grants to the lessees the right to renew the lease as many times as they may desire to do so. Each renewal is to run for one year, and the right to renew annually is to continue “as long as they may desire to do so;” that is, throughout such an extent of time as they may desire to do so.
The contention of counsel for the appellee that the grant is for the right to renew for one year only, .to be exercised at a time before or after November 1, 1918, might not be without merit if the covenant did not expressly provide that the right to renew should continue “as long as they (the lessees) may desire to do so.” These words cannot be dis*634regarded, as counsel for the appellee contends, on the ground that they add nothing to the right of.renewal, for the intention of the parties must he collected from the whole agreement, and every word therein must he given effect, if possible, and be made to operate according to the intention of the parties.

Reversed and remanded.